 

 

Case 19-23599 Doc5 Filed 10/10/19 Page1 of 2

Fill in this information to identify your case:

Debtor 1 Tiffany Gordon

First Name Middie Name Last Name

. ¥ %
Debtor 2 by i
(Spouse, if filing) First Name Middle Name acca! Pisin

United States Bankruptcy Court for the: District of

Case number OCT 16 2019 Q) check if this is an

(If known) amended filing

 

-BANKRUPICY COT?
UNSTRICT OF MARYLAND
BALTIMORE
Official Form 108 ALTON

Statement of Intention for Individuals Filing Under Chapter 7 is

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

 

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you.claim the property |
secures a debt? as.exempt on Schedule C?
Creditor’s .
name: Bridgecrest (J Surrender the property. if No
. Q) Retain the property and redeem it. UL) Yes
propery of car Retain the property and enter into a
securing debt: Reaffirmation Agreement.

) Retain the property and [explain]:

 

 

Creditor’s C) Surrender the property. LI No
nee . C} Retain the property and redeem it. (CQ Yes
pene or CD Retain the property and enter into a

securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

 

 

Creditor’s (2 Surrender the property, LI No
name: C] Retain the property and redeem it. Q) Yes
prope of (2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:
Creditors (2) Surrender the property. C) No
name: QQ) Retain the property and redeem it. CQ) ves

Description of

property
securing debt:

Official Form 108

 

CL) Retain the property and enter into a
Reaffirmation Agreement.

) Retain the property and [explain]:

 

Statement of Intention for Individuals Filing Under Chapter 7

 

page 1
 

 

Case 19-23599 Doc5 Filed 10/10/19 Page 2 of 2

Debtor 4 Tiffany Gordon Case number (if known)

First Name Middie Name Last Name

} Part 2: ES Your Unexpired Personal Property Leases

 

’ For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
" fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases. Will the lease be assumed?
Lessor’s name: OO No
Oy
Description of leased 8s
property:
Lessor’s name: QI No
Description of leased O Yes
property:
Lessor’s name: QO) No
Description of leased C} Yes
property:
Lessor’s name: QI No
a CJ Yes
Description of leased
property:
Lessor's name: No
C) Yes
Description of leased
property:
Lessor’s name: CI No
es O ves
Description of leased
property:
Lessor’s name: UO Ne
C2 Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property th t is subject to an unexpired lease.

x x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date / 7 ($f 24) q Date
MM/ DD YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
